PER CURIAM.
In filie above cause an appeal is sought to be taken from a judgment of the municipal court of the city of Watertown, entered! on the 31st of August, 1926. Certified copy of the notice of appeal was filed in this court on October 6, 1926, and the original notice of appeal on November 13, 1926. There has been no extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed' abandoned, and the judgment appealed from is affirmed.